212 F.2d 791
UNITED STATES of America, ex rel. Louis LOMBARDO, Plaintiff-Appellant,v.J. Russell BRAMBLETT, now J.S. Kershner, By Substitution,Officer in Charge, Immigration Service, Defendant-Appellee.
No. 12015.
United States Court of Appeals,Sixth Circuit.
April 14, 1954.

Appeal from the United States District Court for the Northern Dist. of Ohio; McNamee, Judge.
Henry c. Lavine, A. R. Fiorette, K. V. Nicola, Cleveland, Ohio, for appellant.
John J. Kane, Jr., and Robert C. Grisanti, Cleveland, Ohio, for appellee.
Before ALLEN and McALLISTER, Circuit Judges, and FORD, District Judge.
PER CURIAM.


1
The above cause having come on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court, 114 F.Supp. 183, be and is hereby affirmed, for the reasons set forth by Judge McNamee in his opinion denying the petition for a writ of habeas corpus.